Pardee, J.
In March, 1864, Ely Stannard, being the owner of a piece of land situated in the town of Clinton, on which were a barn and sheds, mortgaged the same to the Essex Savings Bank, the plaintiff. In April, 1886, the bank obtained a decree of strict foreclosure, the time of redemption to expire on July 5th following. On the 25th day of June, 1886, Stannard procured from the defendant a policy of insurance in his own name upon the barn and sheds; also upon certain personal property therein; withholding information as to the mortgage and decree of foreclosure. On July 5th following, Stannard not redeeming, the title of the plaintiff became absolute. On July 6th following, the board of directors of the plaintiff at a legal meeting voted as follows:—“ Voted, that the time for redemption by Ely Stannard of his property mortgaged to the bank and foreclosed, be extended three months from the 6th day of July, 1886. On September 19th following, the building and contents were destroyed by fire. On November 26th following, Stannard, for a valuable consideration, assigned his interest in the contract of insurance to the plaintiff.
The answer of the defendant is in effect that, when applying for the policy, Stannard concealed from it the facts as to the mortgage and foreclosure; that he delivered to it a false account as to his loss with fraudulent intent; and *337fraudulently and falsely claimed to be the sole and absolute owner of the property insured and destroyed.
The plaintiff replied that some of these allegations were untrue, and all others immaterial. The case is reserved for the advice of this court.
By the terms of the policy it is void if any material fact or circumstance stated in writing has not been fairly represented by the insured. Upon the finding there was no written representation as to the title, the application having been made verbally.
The policy issued after decree of foreclosure, but before expiration of the limitation for redemption. In legal effect Stannard was the owner. Presumably the buildings were not insured for their full value. Presumably they would, to their full value, assist Stannard in redeeming themselves, together with the land on which they stood; certainly whatever loss would result from their destruction by fire would fall upon him. He had a valuable, therefore an insurable, interest in their preservation. The weight of judicial authority sustains him in the legal right to apply for and obtain a policy of insurance upon the building as his property, in the absence of actual fraud, without thereby making the policy void under the cited provision in that regard, while withholding information as to the foreclosure. If the defendant desired to make it certain that his interest was that of sole and absolute ownership, free from all incumbrance, it should have inquired of him, and obtained his representation to that effect. Not inquiring, it is held as willing to assume the risk contracted for, if he had any insurable interest.
At the expiration of the fifth day of July, 1886, Stannard not having redeemed the mortgaged land, the title thereto became absolute in the plaintiff. It was as completely severed from him as if he, for a valuable consideration to him paid, had executed a warrantee deed thereof with all legal formalities, in favor of the plaintiff, and delivered the same to it on that day, with possession. The agreement of the defendant was one of indemnity to Stannard against loss by reason of *338the destruction thereof by fire. It did not agree to pay him the value thereof if destroyed, regardless of who might then be the owner. Only to indemnify him for such loss as he should suffer because of ownership.
This is the essence of every contract for insurance, even without express mention; by the fixed law of legal gravitation, the contract to indemnify for loss by fire falls at the instant when the person purchasing indemnity ceases to have any interest in the thing insured; doubly so in this case, as in this policy it is expressed that it “shall be void * * * if, without such assent, the said property shall be sold * * The word “ sold ” stands for the voluntary transfer of all right or title to, and of all interest in, the land and buildings thereon, by Stannard to another; also for the wresting from him by due process of law of all right or title to, and of all interest in the same, and the vesting thereof absolutely ’ in another; also for his permitting a decree against him for strict foreclosure of his title thereto to become absolute in favor of a mortgagee by his omission to redeem. As therefore at the close of the fifth day of July, 1886, he had by his own .act made it impossible that he could ever suffer any loss, so far forth as the insured buildings are concerned, for which the contract in question provides an indemnity, and as the contract so expressly provided, it then came to an end; it had exhausted the reason for its existence.
On July 6, 1886, the plaintiff was the sole and absolute owner of the land. On that day, it made a verbal promise to Stannard to sell the land to him. .But that promise was without any valuable legal or equitable consideration. It is no.t- found that by reason thereof Stannard did any act resulting in loss or injury, or omitted to do any act which would have procured any advantage or benefit to himself. Presumably he had continued his occupation of the land and buildings, as mortgagor, up to the time of the promise by the plaintiff to him, and remained undisturbed. He had neither legal nor equitable reason for claiming a conveyance of the *339land from the plaintiff. The latter could have put an unimpeachable title in another.
So far forth then as the defendant’s contract to indemnify Stannard for loss from destruction of the buildings is concerned, it ended on July 5th, 1886; therefore on no day subsequent thereto could the plaintiff take anything by reason of an assignment by him to it.
The defendant by its contract, in consideration of $10.28, insured Stannard “against loss or damage by fire, to the amount of $1,028; $350 on his frame barn and sheds * * * ; $250 on his hay, grain, straw and farm produce; and $428 on his wagons, carriages, sleighs * * * ; all while contained therein.” It is the claim of the plaintiff that, so far forth at least as the personal property is concerned, the policy remains in full force and effect. But although the effect of the contract is to indemnify Stannard for loss which he might suffer from the destruction of specified classes of property differing widely in kind, particularly described and capable of distinction each from the other; and although the indemnity is divided among the several classes in a stated proportion, yet, as a matter of law, the contract is one and indivisible, resting upon a single consideration, and framed to secure a single result; the apportionment of the indemnity being the exercise of their right by the parties, to meet the possible forms of loss which might befall them. The property insured was in one ownership, possession and place exposed to the same hazards. The defendant agreed to insure a building and personal property, the latter to be retained within the former, all to be owned by the same person, naming him. Presumably all these facts entered into the calculation, ending in fixing the consideration. It is impossible to say, either as a matter of law or of fact, that the ownership by the same person of both species of property would not contribute to greater care in preserving both and thus materially lessen the risk; impossible to say as a matter of fact that the defendant did not so believe, and because of such belief compel Stannard to accept the provision.
*340This possibly lower degree of risk secured at the inception, the defendant is entitled to hold until the expiration of the contract. While it is within our knowledge as men that insurers take risks upon buildings owned by one, and upon personal property therein owned by another, it is equally true that they decline to insure either buildings or personal property owned by some men, or to insure either for any man, if some men are holders of the other in connection- therewith; and the defendant is not to be made, against its expressed will and agreement, to stand as insurer of the personal property owned by Stannard, within a building owned by another, at the same rate as if he was interested in the preservation of both.
If the contract should be divided, and the agreement as to one species of property should be eliminated, there would remain to the defendant a possibly increased risk" as to the other because of the separation of ownership. The unity of the contract and the identity of the risk taken are inseparable, and although the rate of premium herein may be the same on both species of property, and it may be possible to specify the portion paid by each, it does not follow that the defendant would have originally contracted for either alone, or for both in separate ownership, at the same rate.
Within lawful limits parties must make contracts for themselves. These parties were careful to say in effect that if any part of the property insured ceased to be in the ownership of Stannard, there being no assent to the sale by the defendant, the contract should terminate.
To the suggestion that the provision is either unreasonable or immaterial, the conclusive answer must remain that it is not so found as a fact; therefore what is written must stand.
This provision is not to be interpreted as referring solely to the sale of the whole; nor, in case of the sale of a part, as referring solely to the part sold ; for in these aspects it would be quite superfluous; as has been said, by force of law, in the absence of any express provision, the policy would cease to be operative as to the parts sold. It seems therefore that its reference must be to the case of a remainder where there has *341been a sale of a part of that which is embraced in the same contract. And it is the duty of the court to give an effective meaning to a provision expressed in unmistakable language. What Stannard explicitly conceded to the defendant when obtaining, he must concede when enforcing the contract.
In instances in which mutual insurance companies have insured buildings and personal property therein contained, by one contract for a single consideration, courts have declared the fact that the company thereby acquired a lien upon both kinds of property for possible assessments to be a satisfactory reason for determining such contracts to be indivisible, notwithstanding the additional fact that the indemnity was made divisible and was apportioned to each class of property insured. But the presence or absence of a lien is not a decisive fact. There have been many like contracts by stock companies, upon buildings and personal property therein, by one instrument and upon one consideration, with like apportionment of indemnity to different classes of property, in which courts have declared the contract to be one and indivisible, although there was no lien, simply for the reason that the promise is single and the consideration one and entire—the well established test. Lee v. Howard Ins. Co., 3 Gray, 583, 594; Day v. Charter Oak Ins. Co., 51 Maine, 99; Baldwin v. Hartford Fire Ins. Co., 60 N. Hamp., 422; Gottsman v. Penn. Ins. Co., 56 Penn. St., 210; Hinman v. Hartford Fire Ins. Co., 36 Wis., 159; Schumitsch v. Am. Ins. Co., 48 id., 26; Moore v. Virginia Ins. Co., 28 Gratt., 508; Bowman v. Franklin Ins. Co., 40 Maryl., 620; Cuthbertson v. Nor. Car. Home Ins. Co., 96 N. Car., 480; Havens v. Home Ins. Co., 111 Ind., 90; Garver v. Hawkeye Ins. Co., 69 Iowa, 202.
Therefore, inasmuch as in legal contemplation Stannard sold on July 5th, 1886, buildings which, together with certain personal property therein contained, he had caused to be insured by the defendant by an indivisible contract, in which it was provided that if he should make such sale the *342contract should terminate, his act of sale worked the termination thereof, as to all property specified therein.
The Superior Court is advised to render judgment for the defendant.
In this opinion Park, C. J., and Loomis, J., concurred. Beardsley, J., was of opinion that there should be a recovery for the personal property insured, but otherwise concurred.